Case 4:20-cv-00957-SDJ Document 111 Filed 04/28/21 Page 1 of 3 PageID #: 2106
                                                     5HYLVHG
                      81,7('67$7(6',675,&7&2857
                       ($67(51',675,&72)7(;$6
                                                         By Nakisha Love at 10:39 am, Apr 28, 2021
                            BBBBBBBBBB',9,6,21
                            Sherman
                   $33/,&$7,2172$33($5352+$&9,&(



                                                                        4:20-cv-00957-SDJ
7KLVDSSOLFDWLRQLVEHLQJPDGHIRUWKHIROORZLQJ&DVHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  The State of Texas, et al. v. Google, LLC
6W\OH3DUWLHVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                 State of Montana, Plaintiff
 $SSOLFDQWLVUHSUHVHQWLQJWKHIROORZLQJSDUW\LHVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
$SSOLFDQWZDVDGPLWWHGWRSUDFWLFHLQBBBBBBBBBBAlabama        VWDWH RQBBBBBBBBBBBBBBBBBBBBB
                                                                            09/22/1977                 GDWH 
 $SSOLFDQWLVLQJRRGVWDQGLQJDQGLVRWKHUZLVHHOLJLEOHWRSUDFWLFHODZEHIRUHWKLVFRXUW
 $SSOLFDQWLVQRWFXUUHQWO\VXVSHQGHGRUGLVEDUUHGLQDQ\RWKHUFRXUW
 $SSOLFDQW KDGDQDSSOLFDWLRQIRUDGPLVVLRQWRSUDFWLFHEHIRUHDQRWKHUFRXUWGHQLHG
                   has has not                                                                                    SOHDVH
FLUFOHDSSURSULDWHODQJXDJH ,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
 $SSOLFDQW  has has   HYHUKDGWKHSULYLOHJHWRSUDFWLFHEHIRUHDQRWKHUFRXUWVXVSHQGHG
                                  not                                                                      SOHDVHFLUFOH 
,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
 $SSOLFDQW has    EHHQGLVFLSOLQHGE\DFRXUWRU%DU$VVRFLDWLRQRUFRPPLWWHHWKHUHRIWKDWZRXOG
                             has not
UHIOHFWXQIDYRUDEO\XSRQDSSOLFDQW¶VFRQGXFWFRPSHWHQF\RUILWQHVVDVDPHPEHURIWKH%DU SOHDVH
FLUFOH ,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
 'HVFULEHLQGHWDLORQDVHSDUDWHSDJHDQ\FKDUJHVDUUHVWVRUFRQYLFWLRQVIRUFULPLQDORIIHQVH V ILOHG
DJDLQVW\RX2PLWPLQRUWUDIILFRIIHQVHVDQGPLVGHPHDQRURIIHQVHVFRPPLWWHGSULRUWRDJH (See Page 3)
 7KHUHDUHQRSHQGLQJJULHYDQFHVRUFULPLQDOPDWWHUVSHQGLQJDJDLQVWWKHDSSOLFDQW
 $SSOLFDQWKDVEHHQDGPLWWHGWRSUDFWLFHLQWKHIROORZLQJFRXUWV
 See Attachment A.
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
 $SSOLFDQWKDVUHDGDQGZLOOFRPSO\ZLWKWKH/RFDO5XOHVRIWKH(DVWHUQ'LVWULFWRI7H[DVLQFOXGLQJ
5XOH$7WKH³6WDQGDUGVRI3UDFWLFHWREH2EVHUYHGE\$WWRUQH\V´
 $SSOLFDQWXQGHUVWDQGVWKDWKHVKHLVEHLQJDGPLWWHGIRUWKHOLPLWHGSXUSRVHRIDSSHDULQJLQWKHFDVH
VSHFLILHGDERYHRQO\
$SSOLFDWLRQ2DWK
             Charles J. Cooper
         ,BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBGRVROHPQO\VZHDU             RUDIILUP WKDWWKH
DERYHLQIRUPDWLRQLVWUXHWKDW,ZLOOGLVFKDUJHWKHGXWLHVRIDWWRUQH\DQGFRXQVHORURIWKLVFRXUWIDLWKIXOO\
WKDW,ZLOOGHPHDQP\VHOIXSULJKWO\XQGHUWKHODZDQGWKHKLJKHVWHWKLFVRIRXUSURIHVVLRQDQGWKDW,ZLOO
VXSSRUWDQGGHIHQGWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHV

      04/28/2021
'DWHBBBBBBBBBBBBBBB                                    /s/Charles J. Cooper
                                            6LJQDWXUHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB V6LJQDWXUH




                     Application Continued on Page 2
         Case 4:20-cv-00957-SDJ Document 111 Filed 04/28/21 Page 2 of 3 PageID #: 2107
                               81,7(' 67$7(6 ',675,&7 &2857
                                ($67(51 ',675,&7 2) 7(;$6
                                  $33/,&$7,21 72 $33($5 352 +$& 9,&( &RQWLQXHG


                                                                        Charles J. Cooper
                                                   1DPH SOHDVH SULQW BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                       2244/P64C / Alabama
                                                   %DU 1XPEHU 6WDWHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   )LUP 1DPH        Cooper & Kirk, PLLC
                                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                         1523 New Hampshire Avenue, NW
                                                   $GGUHVV32 %R[ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                    Washington, DC 20036
                                                   &LW\6WDWH=LS BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   (202) 220-9600
                                                   7HOHSKRQH  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                            (202) 220-9601
                                                   )D[  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                     ccooper@cooperkirk.com
                                                   (PDLO $GGUHVV BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                ktroilo@cooperkirk.com
                                                   6HFRQGDU\ (0DLO $GGUHVV BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                    4/28/21
         7KLV DSSOLFDWLRQ KDV EHHQ DSSURYHG IRU WKH FRXUW RQ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                                                       'DYLG $ 2 7RROH &OHUN
                                                                       86 'LVWULFW &RXUW (DVWHUQ 'LVWULFW RI 7H[DV



                                                                       %\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                       'HSXW\ &OHUN




Application Instructions
Complete page 1 and 2 of this Application and Email to phv@txed.uscourts.gov for approval. Once
approved, the clerk will email to you your new Login and    Password so that you will be able to
electronically file your application and pay the $100 fee on    line. If you already have a login and
password, you will still need to wait for approval email    from the clerk before filing your                  Email Application
electronic application.    For Complete Instructions please visit the website
http://www.txed.uscourts.gov/
 Case 4:20-cv-00957-SDJ Document 111 Filed 04/28/21 Page 3 of 3 PageID #: 2108




                                           ATTACHMENT A

                           BAR                                    DATE OF      BAR NUMBER
                                                                 ADMISSION
State of Georgia                                                  11/13/1979     185287
District of Columbia                                              01/26/1979     248070

U.S. District Court for:
                                       District of Columbia       12/02/1991     248070
                                       District of Colorado       02/17/2015      N/A

U.S. Court of Appeals:
                                                 First Circuit    11/24/2004      74137
                                              Second Circuit      11/28/1983       N/A
                                                Third Circuit     09/25/1992       N/A
                                               Fourth Circuit     07/19/1995       N/A
                                                 Fifth Circuit    01/11/1983       N/A
                                                Sixth Circuit     07/25/1991       N/A
                                             Seventh Circuit      10/13/2000       N/A
                                               Eighth Circuit     03/02/1993       N/A
                                                Ninth Circuit     02/14/1996       N/A
                                                Tenth Circuit     01/24/1992       N/A
                                            Eleventh Circuit      09/04/2002       N/A
                               District of Columbia Circuit       06/22/1983      33889
                                             Federal Circuit      08/17/1992       N/A

U.S. Court of Federal Claims                                      01/12/1990      N/A

United States Supreme Court                                       10/16/1982      N/A
